DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claims 13-20) in the reply filed on 11/8/21 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Young et al. (2020/0303311).
Re claim 13, Young et al. disclose forming a first semiconductor structure (106) and a second semiconductor structure (104), the first semiconductor structure comprising a first via structure (120) and a first bonding layer with a plurality of first bonding contacts (122), the second semiconductor structure comprising a portion of a second via structure (120) and a second bonding layer with a plurality of second bonding contacts (124); aligning the first and second bonding contacts (122/124) to bond the first and second bonding contacts and the first via structure and the portion of the second via structure (Fig. 1); thinning the second semiconductor structure to expose the portion of the second via structure and form a semiconductor layer ([0039]); bonding a third semiconductor structure (102) to the semiconductor layer; and forming a pad-out interconnect layer (130) on the third semiconductor structure (102) (Fig. 1).
Re claim 14, Young et al. disclose wherein bonding the first and second bonding contacts (122/124) and the first via structure and the portion of the second via structure comprises bonding the first and second semiconductor structures in a face-to-face manner (Fig. 1).
Re claim 15, Young et al. disclose wherein the bonding of the first and second semiconductor structures (106/104) and of the third (102) and second semiconductor structures comprise hybrid bonding (Fig. 1).
Re claim 16, Young et al. disclose wherein forming the first semiconductor structure comprises forming the first bonding layer above a first substrate and the first via structure extending vertically through the first bonding layer and above the first substrate (106); forming the second semiconductor structure comprises forming the second bonding layer above a second substrate and the portion of the second via structure 
Re claim 17, Young et al. disclose further comprising forming the third semiconductor structure (102) before bonding the third semiconductor structure to the second semiconductor structure, wherein forming the third semiconductor structure comprises: forming a third bonding layer above a third substrate, the third bonding layer comprising a plurality of third bonding contacts (122); and forming a third via structure (120) extending vertically through the third bonding layer and into the third substrate.
Re claim 18, Young et al. disclose further comprising: forming a fourth bonding layer above the semiconductor layer, the fourth bonding layer (108) comprising a plurality of fourth bonding contacts (122); forming another portion of the second via structure extending through the fourth bonding layer and in contact with the portion of the second via structure, the portion and the other portion of the second via structure forming the second via structure (Fig. 1); aligning the third and fourth bonding contacts to bond the third semiconductor structure to the second semiconductor structure in a face-down manner such that the third bonding contacts are bonded with the fourth bonding contacts, and the third via structure is bonded with the second via structure; thinning the third substrate to form a second semiconductor layer and expose the third via structure ([0039]); and forming the pad-out interconnect layer (130) above the second semiconductor layer and conductively connected to the third via structure.
Re claim 19, Young et al. disclose wherein the plurality of bonding contacts (122/124) and the via structure (120) are formed in the same operations in the respective semiconductor structure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Young et al. as applied to claims 13-19 above, and further in view of the following comments.
Young et al. disclose further comprising: forming a memory stack in at least one of the first and second semiconductor structures, the memory stack being between the respective substrate and a respective interconnect layer that is in contact with the respective bonding layer ([0027]).
Young et al. does not clearly disclose forming a peripheral circuit of the memory stack above the third substrate and an interconnect layer under and in contact with the third bonding layer.
It is obvious to one of ordinary skill in the art to form a peripheral circuit above the third substrate and an interconnect layer to make connection with the whole device.  Therefore, it would have been obvious to add the peripheral circuit for its own intended purpose.
Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2020/0058617 A1 disclose a similar method for forming a semiconductor structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        November 17, 2021